

116 S2934 IS: Libya Stabilization Act
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2934IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Coons (for himself, Mr. Graham, Mr. Murphy, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo clarify United States policy toward Libya, advance a diplomatic solution to the conflict in
			 Libya, and support the people of Libya. 
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Libya Stabilization Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; statement of policy.TITLE I—Identifying challenges to stability in LibyaSec. 101. Codification of Executive Order 13726.Sec. 102. Report on activities of certain foreign governments and actors in Libya.Sec. 103. Strategy to counter Russian influence in Libya.TITLE II—Actions to address foreign intervention in LibyaSec. 201. Definitions.Sec. 202. Imposition of sanctions with respect to persons supporting Russian military intervention in Libya.Sec. 203. Imposition of sanctions with respect to persons threatening the peace or stability of Libya.Sec. 204. Imposition of sanctions with respect to certain persons who are responsible for or complicit in human rights abuses committed in Libya.Sec. 205. Sanctions described.Sec. 206. Waiver; exceptions.Sec. 207. Implementation; regulations; penalties.Sec. 208. Termination.TITLE III—Assistance for LibyaSec. 301. Humanitarian relief for the people of Libya and international refugees and migrants in Libya.Sec. 302. Support for democratic governance, elections, and democratic civil society.Sec. 303. Engaging international financial institutions to advance Libyan economic recovery and improve public sector financial management.Sec. 304. Recovering assets stolen from the Libyan people.Sec. 305. Special envoy for Libya. 2.Findings; statement of policy (a)FindingsCongress makes the following findings:
 (1)The stability and territorial unity of Libya is critical to the security of the United States, Europe, North Africa, and the Sahel, as well as maritime routes in the southern Mediterranean Sea.
 (2)General Thomas Waldhauser, former Commander of United States Africa Command (AFRICOM), told the Committee on Armed Services of the Senate in March 2017, that instability in Libya and North Africa may be the most significant, near-term threat to U.S. and allies’ interests on the continent.
 (3)AFRICOM identifies containing instability in Libya as one of its six main lines of effort in Africa and works to support diplomatic efforts to reconstitute the Libyan state and to disrupt terrorist organizations that impede that process or threaten United States interests.
 (4)According to the Director of National Intelligence, as of 2019, the capabilities of the Libya-based Islamic State (ISIS) affiliate have been degraded, but it is still capable of conducting attacks on local and Western targets in Libya and possibly elsewhere in the region. According to United Nations Special Representative of the Secretary General (SRSG) Ghassan Salamé, ISIS has conducted several attacks since April 4, 2019.
 (5)On September 22, 2016, a Joint Communique on Libya, signed by Egypt, Italy, Qatar, Russia, Saudi Arabia, Turkey, the United Arab Emirates, and others, reaffirmed a joint commitment to the United Nations Support Mission in Libya’s [UNSMIL] efforts under the leadership of the UN Special Representative of the Secretary General.
 (6)On March 1, 2019, the United States Government, along with the Governments of France, Italy, and the United Kingdom, reiterated its strong support to the diplomatic efforts of SRSG Ghassan Salamé and UNSMIL, rejected a military solution in Libya, and called on all Libyans to work constructively with SRSG Salamé to realize a stable and unified government that can deliver security and prosperity for all Libyans.
 (7)UNSMIL planned to host a long-awaited National Conference in Ghadames, Libya to begin on April 14, 2019, to help the people of Libya negotiate a path toward interim governance structures and credible and secure elections.
 (8)On April 4, 2019, Khalifa Haftar, the commander of the Libyan National Army (LNA) movement ordered forces loyal to him to begin a unilateral military operation to take control of Tripoli, the capital of Libya, while United Nations Secretary-General Antonio Guterres was visiting Tripoli to promote the National Conference.
 (9)Tripoli is the seat of the Government of National Accord (GNA), an interim body that emerged from previous United Nations-backed negotiations and that the United States Government and the United Nations Security Council have recognized since 2015.
 (10)Although the LNA movement initiated the offensive, all parties to the conflict and their associated forces have since April 2019 failed to observe their obligations under international humanitarian law and increased the geographic scope of the conflict, including by using heavy weapons, aircraft, and armed drones provided by foreign powers in violation of the United Nations arms embargo. Foreign mercenaries have reportedly also participated in the conflict.
 (11)Without the full cooperation of all United Nations member states in implementing the arms embargo in accordance with United Nations Security Council Resolution 2473 (2019), and all relevant predecessor resolutions, the flow of weapons to Libya will continue to fuel the conflict.
 (12)According to SRSG Salamé, weapons provided by foreign powers to the warring parties are being sold to or captured by terrorist groups active in Libya.
 (13)According to the United Nations, since the LNA movement offensive began in April 2019, the conflict in Libya has led to the deaths of more than 1,100 people, including more than 100 civilians, and the displacement of more than 120,000 people.
 (14)Parties to the conflict in Libya have requisitioned the houses of civilians, targeted medical facilities, and inhibited humanitarian access to food, health, and other life-saving services, worsening humanitarian conditions.
 (15)More than 5,100 refugees and migrants are detained in detention facilities in Libya, including more than 3,000 in and around the conflict zones in Tripoli, with serious risks of torture, starvation, sexual abuse, and death. On July 2, 2019, an airstrike against the Tajura Detention Center killed 53 and wounded 130 people trapped in the center. The United Nations has called for the immediate release, evacuation, and protection of refugees and migrants detained in conflict zones.
 (b)Statement of policyIt is the policy of the United States— (1)to engage regularly at the senior-most levels and assert there is no military solution to the conflict in Libya and that only a political process can secure United States interests, ensure a stable and unified Libya, reduce the threat of terrorism, and provide peace and opportunity to the people of Libya;
 (2)to support the implementation of United Nations Security Council Resolutions 1970 (2011) and 1973 (2011), which established an arms embargo on Libya, and subsequent resolutions modifying and extending the embargo;
 (3)to support the implementation of United Nations Security Council Resolutions 2146 (2014) and 2362 (2017), which condemn attempts to illicitly export petroleum and refined petroleum products from Libya, including by parallel institutions which are not acting under the authority of the Government of National Accord;
 (4)to promote unified and effective Libyan oversight over the Libyan National Oil Corporation, the Central Bank of Libya, and the Libyan Investment Authority;
 (5)to enforce Executive Order 13726 (81 Fed. Reg. 23559; relating to blocking property and suspending entry into the United States of persons contributing to the situation in Libya (April 19, 2016)), designed to target individuals or entities who threaten the peace, security, and stability of Libya;
 (6)to employ sanctions and support war-crimes prosecution, against any and all parties engaging in attacks on civilians, medical workers, and critical infrastructure, including water supplies, in Libya;
 (7)to contribute to the peace and stability of Libya, prevent destabilizing arms shipments, and support efforts to safeguard Libya’s oil resources in accordance with United Nations Security Council Resolutions 2259 (2015), 2278 (2016), 2362 (2017), and 2473 (2019);
 (8)to leverage diplomatic relations to convince the parties to the conflict in Libya to immediately de-escalate and halt their current fighting and persuade foreign powers to stop providing weapons and financing that exacerbate the conflict;
 (9)to encourage the parties to promptly return to a political process led by the SRSG and head of UNSMIL;
 (10)to support the United Nations-mediated political process, which seeks a negotiated and peaceful solution to the Libyan crisis;
 (11)that a negotiated and peaceful political solution should include a transitional, civilian-led government representing all Libyans, preparations for credible elections, a fair and transparent allocation of resources, interim security arrangements, and a process to reunify security and economic institutions;
 (12)to support constant, unimpeded, and reliable humanitarian access to those in need and to hold accountable those who impede or threaten the delivery of humanitarian assistance;
 (13)to advocate for the immediate release and safe evacuations of detained refugees and migrants trapped by the fighting in Libya;
 (14)to assist implementation of UNSMIL’s plan for the organized and gradual closure of migrant detention centers in Libya and ensure robust protection assistance for refugees and migrants; and
 (15)to support future democratic development and the economic recovery of Libya both during and after a negotiated and peaceful political solution.
				IIdentifying challenges to stability in Libya
 101.Codification of Executive Order 13726Notwithstanding any other provision of law or Executive order, Executive Order 13726 (81 Fed. Reg. 23559), signed on April 19, 2016, and entitled Blocking Property and Suspending Entry into the United States of Persons Contributing to the Situation in Libya shall have the force and effect of law.
			102.Report on activities of certain foreign governments and actors in Libya
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence, shall submit to the appropriate congressional committees a report that includes—
 (1)a description of the full extent of involvement in Libya by the Governments of Saudi Arabia, Egypt, the United Arab Emirates, Qatar, Turkey, Sudan, Russia, the People’s Republic of China, France, and Italy, including—
 (A)a description of which governments are linked to drone and aircraft strikes; (B)the estimated dollar value and the amounts of various types of equipment transferred to the warring parties; and
 (C)an attribution of outside financial support provided to each reported presence of foreign forces and mercenaries in Libya;
 (2)a determination and analysis of whether the actions by the governments identified in paragraph (1)— (A)violate the arms embargo with respect to Libya in accordance with United Nations Security Council Resolution 2473 (2019) and predecessor Security Council resolutions; or
 (B)contribute to civilian death, harm, or other violations of international humanitarian law; (3)a list of the specific offending materiel or financial support transfers that would be in violation of the arms embargo with respect to Libya in accordance with United Nations Security Council Resolution 2473 (2019) and predecessor Security Council resolutions;
 (4)a determination and analysis of the activities of foreign armed groups, including affiliates of the Islamic State (ISIS), al-Qaida in the Islamic Maghreb (AQIM), and Ansar al-Sharia, in Libya; and
 (5)a determination of whether and to what extent the conflict in Libya is enabling the recruitment and training efforts of armed groups, including affiliates of ISIS, AQIM, and Ansar al-Sharia.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.
					103.Strategy to counter Russian influence in Libya
 (a)FindingsCongress makes the following findings: (1)In the 2019 posture statement to Congress provided by General Thomas Waldhauser, Commander of United States Africa Command (AFRICOM), asserted that Russia was invok[ing] Qaddafi-era relationships and debts to obtain economic and military contracts … aimed at accessing Libya’s vast oil market, reviving arms sales, and gaining access to coastal territories.
 (2)Russia’s involvement in Libya and neighboring countries is part of a larger regional strategy to monitor the southern coastline of the North Atlantic Treaty Organization (NATO), isolate Europe from Africa, and exert control over the southern Mediterranean Sea region.
					(b)Report and strategy
 (1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Defense shall submit to the appropriate congressional committees a report on—
 (A)an assessment of Russian influence and objectives in Libya; (B)the potential threat such influence poses to the United States, southern Europe, and NATO operations in the Mediterranean Sea;
 (C)Russia’s use of currency issuing and printing; and (D)Russia’s use of mercenaries, military contractors, and paramilitary forces in Libya.
 (2)StrategyNot later than 30 days after the date on which the report required by paragraph (1) is submitted to the appropriate congressional committees, the Secretary of State and the Secretary of Defense shall brief the appropriate congressional committees regarding a strategy to counter threats identified in the report.
 (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
 (4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.
						IIActions to address foreign intervention in Libya
 201.DefinitionsIn this title: (1)Admission; admitted, alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (3)Foreign personThe term foreign person means an individual or entity that is not a United States person. (4)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (5)United states personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.
					202.Imposition of sanctions with respect to persons supporting Russian military intervention in Libya
 (a)In generalOn and after the date that is 180 days after the date on which the report required by section 102 is submitted to the appropriate congressional committees, the President shall impose the sanctions described in section 205 with respect to a foreign person if the President determines that the foreign person, on or after the date of the enactment of this Act, knowingly engages in an activity described in subsection (b).
 (b)Activities describedA foreign person engages in an activity described in this subsection if the person knowingly provides significant financial, material, or technological support to, or knowingly engages in a significant transaction with—
 (1)a foreign person that is knowingly operating in a military capacity in Libya for or on behalf of the Government of the Russian Federation; or
 (2)a foreign person that is a military contractor, mercenary, or a paramilitary force knowingly operating in a military capacity in Libya for or on behalf of the Government of the Russian Federation.
					203.Imposition of sanctions with respect to persons threatening the peace or stability of Libya
 (a)In generalOn and after the date that is 180 days after the date of the enactment of this Act, the President shall impose the sanctions described in section 205 with respect to a foreign person if the President determines that the person, on or after the date of the enactment of this Act, knowingly engages in an activity described in subsection (b).
 (b)Activities describedA foreign person engages in an activity described in this subsection if the person knowingly— (1)is engaged in significant actions or policies that threaten the peace, security, or stability of Libya, including through the supply of arms or related materiel;
 (2)is engaged in significant actions or policies that obstruct, undermine, delay, or impede, or pose a significant risk of obstructing, undermining, delaying, or impeding the United Nations-mediated political process that seeks a negotiated and peaceful solution to the Libyan crisis;
 (3)is engaged in significant actions or policies that may lead to or result in the misappropriation of significant assets of the Government of Libya;
 (4)is involved in, or has been involved in, the significant illicit exploitation of crude oil or any other natural resources in Libya, including the significant illicit production, refining, brokering, sale, purchase, or export of oil produced in Libya;
 (5)is significantly threatening or coercing financial institutions owned or controlled by the Government of Libya or the Libyan National Oil Company;
 (6)is significantly responsible for actions or policies that are intended to undermine— (A)the United Nations-led political process to end the conflict in Libya; or
 (B)efforts to promote stabilization and economic recovery in Libya; (7)is significantly responsible for civilian casualties or violations of international humanitarian law;
 (8)is a successor entity to a person referred to in any of paragraphs (1) through (7); (9)owns or controls, or is owned or controlled by, a person referred to in any of paragraphs (1) through (7);
 (10)is acting for or on behalf of a person referred to in any of paragraphs (1) through (7); or (11)has provided, or attempted to provide, significant financial, material, technological, or other support for, or goods or services in support of, a person referred to in any of paragraphs (1) through (7).
					204.Imposition of sanctions with respect to certain persons who are responsible for or complicit in
			 human rights abuses committed in Libya
 (a)In generalThe President shall impose the sanctions described in section 205 with respect to each foreign person on the list required by subsection (b).
				(b)List of persons
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of foreign persons that the President determines are knowingly responsible for or complicit in, or to have directly or indirectly engaged in, serious human rights abuses and violations of international humanitarian law committed in Libya.
 (2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—
 (A)not later than 180 days after the date of the enactment of this Act and annually thereafter until the date that is 5 years after such date of enactment; or
 (B)as new information becomes available. (3)FormThe list required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.
 205.Sanctions describedThe sanctions to be imposed with respect to a foreign person under section 202, 203, or 204 are the following:
 (1)Blocking of propertyThe President shall exercise all of the powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in property and interests in property of the person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
				(2)Inadmissibility of certain individuals
 (A)Ineligibility for visas, admission, or paroleAn alien described in section 202, 203, or 204(b)(1) is— (i)inadmissible to the United States;
 (ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
						(B)Current visas revoked
 (i)In generalAn alien described in section 202, 203, or 204(b)(1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.
 (ii)Immediate effectA revocation under clause (i) shall— (I)take effect immediately; and
 (II)automatically cancel any other valid visa or entry documentation that is in the alien’s possession. 206.Waiver; exceptions (a)WaiverThe President, acting through the Secretary of State, may waive the application of sanctions imposed with respect to a foreign person under this title if the Secretary—
 (1)determines that such a waiver is in the national interest of the United States; and (2)not later than the date on which the waiver takes effect, submits to the appropriate congressional committees a notice of and justification for the waiver.
 (b)Exception for compliance with international obligationsSection 205(2) shall not apply to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.
				(c)Exception relating to importation of goods
 (1)In generalThe authorities and requirements to impose sanctions under this title shall not include the authority or requirement to impose sanctions on the importation of goods.
 (2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment and excluding technical data.
					207.Implementation; regulations; penalties
 (a)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this title.
 (b)RegulationsThe President shall issue such regulations, licenses, and orders as are necessary to carry out this title.
 (c)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this title or any regulation, license, or order issued to carry out this title shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 208.TerminationThe requirement to impose sanctions under this title shall terminate on December 31, 2024. IIIAssistance for Libya 301.Humanitarian relief for the people of Libya and international refugees and migrants in Libya (a)Sense of CongressIt is the sense of Congress that—
 (1)the United States Government should— (A)expand efforts to address Libya’s humanitarian crisis;
 (B)leverage diplomatic relations with the warring parties to guarantee constant, reliable humanitarian access by frontline providers in Libya;
 (C)leverage diplomatic relations with the warring parties, the United Nations, and the European Union to ensure the release of vulnerable migrants and refugees from detention centers and their voluntary safe passage from the conflict zones in Libya; and
 (D)expand efforts to document and publicize violations of human rights and international humanitarian law and hold perpetrators accountable; and
 (2)humanitarian assistance to address the crisis in Libya should be targeted toward those most in need and delivered through partners that uphold internationally recognized humanitarian principles.
					(b)Assistance authorized
 (1)In generalThe Administrator of the United States Agency for International Development, in coordination with the Secretary of State, is authorized to provide humanitarian assistance to individuals and communities in Libya.
 (2)Included assistanceAssistance authorized by paragraph (1) shall include the following to affected communities, including refugee and migrant populations:
 (A)Urgently needed health assistance, including logistical and technical assistance to hospitals, ambulances, and health clinics.
 (B)Public health commodities and services, including medicines and basic medical supplies and equipment.
 (C)Protection assistance for vulnerable populations, including women, children, refugees, and migrants.
 (D)Other assistance, including food, shelter, water, sanitation, and hygiene (WASH), as needed. (E)Technical assistance to ensure health, food, and commodities are appropriately selected, procured, targeted, and distributed.
 (c)StrategyNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a strategy on the following:
 (1)How the United States Government, working with relevant foreign governments and multilateral organizations, plans to address the humanitarian situation in Libya.
 (2)How to leverage diplomatic and assistance tools as well as strategic burden-sharing with international partners to improve the humanitarian situation in Libya.
 (3)How to confront humanitarian access challenges and ensure the delivery of humanitarian aid. (4)How to ensure protection for vulnerable refugees and migrants.
 (5)How the United States will engage in diplomatic efforts to ensure support from international donors, including foreign governments and multilateral organizations.
 (d)Diplomatic engagementThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall work with relevant foreign governments and multilateral organizations to coordinate a high-level donor summit and carry out diplomatic engagement to advance the provision of humanitarian assistance to the people of Libya and international migrants and refugees in Libya and carry out the strategy required under subsection (c).
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
					302.Support for democratic governance, elections, and democratic civil society
 (a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall—
 (1)work to help the people of Libya and a future Libyan government unify Libyan financial and governing institutions to deliver tangible results that improve the lives of the Libyan people;
 (2)work to ensure transparent, credible, and inclusive future elections in Libya, including through supporting electoral security and domestic and international election observation and by providing related training and technical assistance to institutions with election-related responsibilities; and
 (3)work with nongovernmental organizations— (A)to strengthen democratic governance and institutions, support decentralization, and give the public a stronger voice in their government;
 (B)to increase public and stakeholder confidence in Libya’s electoral system; (C)to defend internationally recognized human rights for the people of Libya, including support for efforts to document crimes against humanity and violations of human rights;
 (D)to combat corruption and improve the transparency and accountability of government institutions; and
 (E)to support the efforts of state and independent media outlets to broadcast, distribute, and share accurate and reliable news and information with the people of Libya.
						(b)Strategy requirement
 (1)In generalNot later than 45 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a strategy to carry out the activities described in subsection (a). The strategy shall be updated, including with benchmarks of progress made to date, and resubmitted to the appropriate congressional committees not later than 15 days after the scheduling of credible presidential and parliamentary elections in Libya.
 (2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
						(c)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary of State $23,000,000 for each of fiscal years 2020 through 2024 to carry out subsection (a).
 (2)Notification requirementsAny expenditure of amounts made available to carry out subsection (a) shall be subject to the notification requirements applicable to—
 (A)expenditures from the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)); and
 (B)expenditures from the Development Assistance Fund under section 653(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2413(a)).
						303.Engaging international financial institutions to advance Libyan economic recovery and improve
			 public sector financial management
 (a)In generalThe Secretary of the Treasury, in consultation with the Secretary of State and the Administrator of the United States Agency for International Development, shall instruct the United States Executive Director at each international financial institution to use the voice, vote, and influence of the United States to support a Libyan-led process to develop a framework for the economic recovery of Libya and improved public sector financial management, complementary to United Nations-led peace efforts and in support of the future establishment of democratic institutions and the rule of law in Libya.
 (b)Additional elementsThe framework described in subsection (a) shall include the following policy proposals: (1)To reunify the leadership and operations of Libya’s key economic ministries and institutions.
 (2)To improve the efficiency and reach of Libyan government programs that support poverty alleviation and a social safety net.
 (3)To assist in reconciling the public accounts of national financial institutions and letters of credit issued by private Libyan financial institutions.
 (4)To restore the production and efficient management of Libya’s oil industry, including rebuilding any damaged energy infrastructure.
 (5)To promote the development of private sector enterprise. (6)To improve the transparency and accountability of public sector employment and wage distribution.
 (7)To strengthen supervision of and reform of Libyan financial institutions to minimize corruption and ensure resources equitably serve the people of Libya.
 (8)To eliminate exploitation of price controls and market distorting subsidies in the Libyan economy. (c)ConsultationIn supporting the framework described in subsection (a), the Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution to encourage the institution to consult with relevant stakeholders in the financial, governance, and energy sectors.
 (d)Definition of international financial institutionIn this section, the term international financial institution means the International Monetary Fund, International Bank for Reconstruction and Development, European Bank for Reconstruction and Development, International Development Association, International Finance Corporation, Multilateral Investment Guarantee Agency, African Development Bank, African Development Fund, Asian Development Bank, Inter-American Development Bank, Bank for Economic Cooperation and Development in the Middle East and North Africa, and Inter-American Investment Corporation.
 (e)TerminationThe requirements of this section shall cease to be effective on December 31, 2024. 304.Recovering assets stolen from the Libyan people (a)Sense of CongressIt is the sense of Congress that the Secretary of State, the Secretary of the Treasury, and the Attorney General should advance a coordinated international effort—
 (1)to carry out special financial investigations to identify and track assets taken from the people and institutions of Libyan through theft, corruption, money laundering, or other illicit means; and
 (2)to work with foreign governments— (A)to share financial investigations intelligence, as appropriate;
 (B)to oversee the assets identified pursuant to paragraph (1); and (C)to provide technical assistance to help governments establish the necessary legal framework to carry out asset forfeitures.
 (b)Additional elementsThe coordinated international effort described in subsection (a) should include input from— (1)the Office of Terrorist Financing and Financial Crimes of the Department of the Treasury;
 (2)the Financial Crimes Enforcement Network of the Department of the Treasury; and (3)the Money Laundering and Asset Recovery Section of the Department of Justice.
					305.Special envoy for Libya
 (a)AppointmentThe President, in consultation with the Secretary of State, the Secretary of Defense, the Administrator of the United States Agency for International Development, and the Chairmen and Ranking Members of the appropriate congressional committees, should consider appointing a Special Envoy for Libya.
 (b)DutiesThe Special Envoy should coordinate with foreign officials from the countries listed in section 102(a)(1) who are working on their governments’ Libya policy, the European Union, the United Nations, and other relevant multilateral organizations to advance a sustainable diplomatic solution to the conflict in Libya.
 (c)TerminationThe position of Special Envoy should remain filled until such time as a diplomatic solution to the conflict in Libya is reached.